Citation Nr: 0929630	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  09-25 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of educational assistance benefits in 
the calculated amount of $3,650.07 was properly created.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1986 to August 
1990.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office and Education Center in 
Muskogee, Oklahoma (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In June 2009, the veteran perfected an appeal with respect to 
the issue of whether an overpayment of educational assistance 
benefits in the calculated amount of $3,650.07 was properly 
created.  In perfecting his appeal by submitting a VA Form 9, 
the veteran indicated that he wished to have a hearing before 
a member of the Board at his local RO.  However, review of 
the claims file reveals that the veteran was never asked 
about his preference for either an in-person or 
videoconference hearing, and that a hearing was never 
scheduled.  Both of these actions must be accomplished before 
appellate review can proceed.

Accordingly, the case is remanded for the following action:

1.  The RO must transfer the veteran's 
case to the San Diego VA Regional 
Office.  The San Diego VA Regional 
Office must contact the veteran and 
inquire as to whether he desires an in-
person hearing, or a videoconference 
hearing, before the Board.  Once a reply 
from the veteran is received, his name 
must be placed on the docket, according 
to his June 2009 request.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




